Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
In the amendment dated 18 March 2021, the following has occurred: Claims 14-21 have been cancelled; Claims 22-41 are new. 
Claims 22-41 are pending.

Notice of Supervisory Review
This application has been pending five years or more. Consistent with MPEP 707.02, it has been considered "special" by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        



Claim Objections
Claim 29 is objected to for depending on itself. The Examiner interprets the claim to depend from Claim 28. Appropriate corrections is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 22 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for updating information for local image systems to retrieve patient studies stored remotely from the local image system.
The limitations of (Claim 22 being representative) storing a global identity list comprising global patient identifiers and local patient identifiers, wherein the global patient identifiers have a standard format and the local patient identifiers have formats corresponding to one of the local image systems from which each local patient identifier was received, wherein each global patient identifier corresponds to one local patient identifier; providing remote access, by local image systems to the federated image system, such that a user of any of the local image systems can input a new local patient identifier, wherein the new local patient identifier comprises a first format corresponding to the one of the local image systems from which the user input the new local patient identifier; defining a new global patient identifier in the standard format corresponding to the new local patient identifier; storing, in the global identity list, the new global patient identifier and the correspondence to the new local patient identifier; generating a message comprising at least a portion of the global identity list including the new global patient identifier and the correspondence to the new local patient identifier; and transmitting the message to the one of the local image systems from which the user input the new local patient identifier; and storing the global identity list, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. 
That is, other than reciting (Claim 22) a system comprising a processor and a storage device or (Claim 28) a system, the claimed invention amounts to managing personal behavior or interaction between people (see Patent Board Decision dated 19 January 2021 at Pg. 9). For example, but for the system, this claim encompasses a person storing various data in particular locations and storing an index of where the data is located. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a (Claim 22) a system comprising a processor and a storage device or (Claim 28) a system that implements the identified 
The claims further recites the two additional elements of (1) local imaging systems action and/or (2) a network. The local imaging systems represent locations from which data is received and/or to which data is transmitted, which is a form of extra-solution activity. The network merely generally links the claimed invention to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using (Claim 22) a system comprising a processor and a storage device or (Claim 28) a system to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component (see Patent Board Decision dated 19 January 2021 at Pg. 10, 11). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) local imaging systems action and/or 
Claims 23-27 and 29-34
Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for updating information for local image systems to retrieve patient studies stored remotely from the local image system.
The limitations of storing a local identity list comprising global patient identifiers and local patient identifiers, wherein the global patient identifiers have a standard format and the local patient identifiers have a format corresponding to the local image system, wherein each global patient identifier corresponds to one local patient identifier; accessing such that a user a local image system can input a new local patient identifier, wherein the new local patient identifier comprises the format corresponding to the local image system; receiving a message comprising at least a new global patient identifier corresponding to the new local patient identifier, wherein the global patient identifier is in the standard format; and storing, in the local identity list, the new global patient identifier and the
correspondence to the new local patient identifier; storing the local identity list.
, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. 
That is, other than reciting a system comprising a processor and a storage device, the claimed invention amounts to managing personal behavior or interaction between people (see Patent Board Decision dated 19 January 2021 at Pg. 9). For example, but for the system comprising a processor and a storage device, this claim encompasses a person storing various data in particular locations and storing an index 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system comprising a processor and a storage device that implements the identified abstract idea. The system is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see Patent Board Decision dated 19 January 2021 at Pg. 10, 11). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims further recites the two additional elements of (1) a federated image system and/or (2) a network. The federated imaging system represents a location from which data is received and/or to which data is transmitted, which is a form of extra-solution activity. The network merely generally links the claimed invention to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) a federated image system and/or (2) a network were considered extra-solution activity or generally linking. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 36-41 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 36 merely describe(s) steps similar to those recited in the independent claim including additional storing, providing, generating, and transmitting of data using the additional elements analyzed above. Claim(s) 37 merely describe(s) storing additional data. Claims 37 further includes the 
	
	Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 22-41, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
The Applicant respectfully submits that new claim 22 is subject matter eligible for the same reasons that Example 42, claim 1 is eligible.
The Examiner respectfully disagrees. The subject matter of Example 42 was determined to be subject matter eligible because it provided a technological solution to a technological problem. It was not found to be eligible merely because it allowed for remote access to data. The Applicant has not identified nor can the Examiner locate any technological problem that the claimed invention is solving. As such, this argument is not persuasive.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Bhora et al. (U.S. Pre-Grant Patent Publication No. 2007/0016450) which discloses a global health information system housing a global chart in a centralized data reporitory which may be accessed by providers/institutions.
Prenelus et al. (U.S. Pre-Grant Patent Publication No. 2010/0082369) which discloses an access portal that provides access to patient information collected from multiple sources and stored in the XDS format.
Bao et al. (U.S. Pre-Grant Patent Publication No. 2004/0102998) which discloses assigning a patient identifier-domain and a global patient identifier-domain and associating the two together to create a unique patient identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626